 

Exhibit 10.1

 

VOTING AND SUPPORT AGREEMENT

 

This Voting and Support Agreement, dated as of March 16, 2020 (this
“Agreement”), among Alligator Zebra Holdings, Inc., a Delaware corporation
(“Parent”), and the stockholder of Zyla Life Sciences, a Delaware corporation
(the “Company”) listed on Schedule A hereto (the “Stockholder”).

 

RECITALS

 

WHEREAS, concurrently herewith, Parent, Zebra Merger Sub, Inc., a Delaware
corporation and wholly owned subsidiary of Parent (“Merger Sub”), Assertio
Therapeutics, Inc., a Delaware corporation (“Assertio”), and the Company are
entering into an Agreement and Plan of Merger (the “Merger Agreement”;
capitalized terms used but not defined in this Agreement shall have the meanings
ascribed to them in the Merger Agreement), pursuant to which (and subject to the
terms and conditions set forth therein) Merger Sub will merge with and into the
Company, with the Company continuing as the surviving corporation in the merger
and as a wholly-owned subsidiary of Parent (the “Merger”);

 

WHEREAS, Stockholder is the record or “beneficial owner” (within the meaning of
Rule 13d-3 under the Exchange Act) of shares of common stock, par value $0.001
per share, of the Company (“Shares”) as set forth on Schedule A hereto (with
respect to each Stockholder, the “Covered Shares”;

 

WHEREAS, as a condition and material inducement to Parent, Assertio, and Merger
Sub’s willingness to enter into the Merger Agreement and to proceed with the
transactions contemplated thereby, including the Merger, Parent has required
Stockholder to enter into this Agreement; and

 

WHEREAS, the Stockholder acknowledges that Parent, Assertio, and Merger Sub are
entering into the Merger Agreement in reliance on the representations,
warranties, covenants and other agreements of the Stockholder set forth in this
Agreement and would not enter into the Merger Agreement if the Stockholder did
not enter into this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent
and the Stockholders hereby agree as follows:

 

1.                  Agreement to Vote. Prior to the Termination Date (as defined
herein), subject to the terms and conditions set forth herein, the Stockholder
irrevocably and unconditionally agrees that it shall at any meeting of the
stockholders of the Company (whether annual or special and whether or not an
adjourned or postponed meeting) (a “Stockholder Meeting”) called for the purpose
of considering the Merger or any Acquisition Proposal, however called, or in
connection with any written consent of stockholders of the Company in connection
with the approval of the Merger or any Acquisition Proposal:

 





 

 

(a)               when a Stockholder Meeting is held, appear at such meeting or
otherwise cause the Covered Shares to be counted as present thereat for the
purpose of establishing a quorum, and respond to each request by the Company for
written consent, if any, and

 

(b)               vote, or cause to be voted at such meeting (or validly execute
and return and cause such consent to be granted with respect to), all Covered
Shares:

 

(i)             in favor of the Merger, the adoption of the Merger Agreement and
any other matters necessary for consummation of the Merger and the other
transactions contemplated in the Merger Agreement, and

 

(ii)           against:

 

(A)             any Acquisition Proposal; and

 

(B)              any other action that would reasonably be expected to impede,
interfere with, delay, postpone or adversely affect the Merger or any of the
transactions contemplated by the Merger Agreement or this Agreement or any
transaction that results in a breach in any material respect of any covenant,
representation or warranty or other obligation or agreement of the Company under
the Merger Agreement.

 

2.                  Grant of Irrevocable Proxy; Appointment of Proxy.

 

(a)               The Stockholder hereby grants to, and appoints, Parent, the
executive officers of Parent, and any other designee of Parent, each of them
individually, the Stockholder’s irrevocable (until the Termination Date) proxy
and attorney-in-fact (with full power of substitution) to vote the Covered
Shares as indicated in Section 1. The Stockholder intends this proxy to be
irrevocable (until the Termination Date) and coupled with an interest and will
take such further action or execute such other instruments as may be reasonably
necessary to effectuate the intent of this proxy and hereby revokes any proxy
previously granted by the Stockholder with respect to the Covered Shares.

 

(b)               The proxy granted in this Section 2 shall automatically expire
upon the termination of this Agreement.

 

3.                  No Inconsistent Agreements. The Stockholder hereby
represents, covenants and agrees that, except as contemplated by this Agreement,
the Stockholder: (a) has not entered into, and shall not enter into at any time
prior to the Termination Date, any tender, voting or other similar agreement or
arrangement, or voting trust with respect to any Covered Shares and (b) has not
granted, and shall not grant at any time prior to the Termination Date, a proxy
or power of attorney with respect to any Covered Shares, in either case, which
is inconsistent with the Stockholder’s obligations pursuant to this Agreement.

 

4.                  Release of Covered Shares. Notwithstanding anything in this
Agreement to the contrary, in the event of a Company Adverse Recommendation
Change in accordance with, and as permitted by, Section 6.2 of the Merger
Agreement, the obligation of the Stockholder to vote the Covered Shares in the
manner pursuant to Section 1(b) and to grant a proxy to vote the Covered Shares
pursuant to Section 2 in a manner consistent with Section 1(b) shall terminate
and expire and any proxy theretofore granted to vote the Covered Shares pursuant
to Section 2 shall be null and void.

 



2

 

 

5.                  Termination. This Agreement shall terminate upon the
earliest of: (a) the Effective Time, (b) the termination of the Merger Agreement
in accordance with its terms, (c) the release of the Covered Shares pursuant to
Section 4 hereof, (d) unless its obligations hereunder are reconfirmed by
Stockholder, any amendment to the terms of the Merger or the Merger Agreement
which has the effect of extending the Outside Date beyond the period set forth
in the Merger Agreement, as entered into on the date hereof, or which affects
the terms of the Alligator Reorganization or the Merger in a manner adverse to
the holders of Company Common Stock, and (e) written notice of termination of
this Agreement by Parent to the Stockholder (such earliest date being referred
to herein as the “Termination Date”); provided, that the provisions set forth in
Sections 13 to 27 shall survive the termination of this Agreement; provided 
further, that any liability incurred by any party hereto as a result of a breach
of a term or condition of this Agreement prior to such termination shall survive
the termination of this Agreement.

 

6.                  Representations and Warranties of Stockholder. The
Stockholder hereby represents and warrants to Parent as follows:

 

(a)               The Stockholder is the record or beneficial owner of, and has
good and valid title to, the Covered Shares, free and clear of Liens other than
as created by this Agreement. The Stockholder has sole voting power, sole power
of disposition, sole power to demand appraisal rights and sole power to agree to
all of the matters set forth in this Agreement, in each case with respect to all
of such Covered Shares, with no limitations, qualifications or restrictions on
such rights, subject to applicable federal securities laws and the terms of this
Agreement. The Covered Shares are not subject to any voting trust agreement or
other Contract to which the Stockholder is a party restricting or otherwise
relating to the voting or Transfer (as defined below) of the Covered Shares. The
Stockholder has not appointed or granted any proxy or power of attorney that is
still in effect with respect to any Covered Shares, except as contemplated by
this Agreement.

 

(b)               The Stockholder is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation and has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder; each the Stockholder who is a natural person
has full legal power and capacity to execute and deliver this Agreement and to
perform the Stockholder’s obligations hereunder. The execution, delivery and
performance of this Agreement by the Stockholder, the performance by the
Stockholder of its obligations hereunder and the consummation by the Stockholder
of the transactions contemplated hereby have been duly and validly authorized by
the Stockholder and no other actions or proceedings on the part of the
Stockholder are necessary to authorize the execution and delivery by the
Stockholder of this Agreement, the performance by the Stockholder of its
obligations hereunder or the consummation by the Stockholder of the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Stockholder and, assuming due authorization, execution and
delivery by Parent, constitutes a legal, valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether considered in a
proceeding in equity or at law).

 



3

 

 

(c)               Except for the applicable requirements of the Exchange Act,
(i) no filing with, and no permit, authorization, consent or approval of, any
Governmental Authority is necessary on the part of the Stockholder for the
execution, delivery and performance of this Agreement by the Stockholder or the
consummation by the Stockholder of the transactions contemplated hereby and
(ii) neither the execution, delivery or performance of this Agreement by the
Stockholder nor the consummation by the Stockholder of the transactions
contemplated hereby nor compliance by the Stockholder with any of the provisions
hereof shall (A) conflict with or violate, any provision of the organizational
documents of the Stockholder, (B) result in any breach or violation of, or
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
on such property or asset of the Stockholder pursuant to, any Contract to which
the Stockholder is a party or by which the Stockholder or any property or asset
of the Stockholder is bound or affected or (C) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Stockholder or
any of the Stockholder’s properties or assets except, in the case of clause (B)
or (C), for breaches, violations or defaults that would not, individually or in
the aggregate, materially impair the ability of the Stockholder to perform its
obligations hereunder.

 

(d)               There is no action, suit, investigation, complaint or other
proceeding pending against any the Stockholder or, to the knowledge of the
Stockholder, any other Person or, to the knowledge of the Stockholder,
threatened against any Stockholder or any other Person that restricts or
prohibits (or, if successful, would restrict or prohibit) the exercise by Parent
of its rights under this Agreement or the performance by any party of its
obligations under this Agreement.

 

(e)               Except as provided in the Merger Agreement or the Company
Disclosure Letter, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by the Merger Agreement or this Agreement based upon
arrangements made by or on behalf of the Stockholder.

 

(f)                The Stockholder understands and acknowledges that Parent and
Merger Sub are entering into the Merger Agreement in reliance upon the
Stockholder’s execution and delivery of this Agreement and the representations
and warranties of the Stockholder contained herein.

 

7.                  Certain Covenants of Stockholder. The Stockholder, hereby
covenants and agrees as follows:

 

(a)               Prior to the Termination Date, the Stockholder shall not, and
shall not authorize or permit any of its Subsidiaries or Representatives,
directly or indirectly, to:

 

(i)                 solicit, initiate, endorse, encourage or facilitate the
making by any Person (other than the other parties to the Merger Agreement) of
any Acquisition Proposal;

 



4

 

 

(ii)               enter into, continue or otherwise participate in any
discussions or negotiations regarding, or furnish to any Person any information
or data with respect to, or otherwise cooperate in any way with, any Acquisition
Proposal;

 

(iii)             execute or enter into any Contract constituting or relating to
any Acquisition Proposal, or approve or recommend or propose to approve or
recommend any Acquisition Proposal or any Contract constituting or relating to
any Acquisition Proposal (or authorize or resolve to agree to do any of the
foregoing actions); or

 

(iv)             make, or in any manner participate in a “solicitation” (as such
term is used in the rules of the Securities and Exchange Commission (the “SEC”))
of proxies or powers of attorney or similar rights to vote, or seek to advise or
influence any Person with respect to the voting of the Covered Shares intending
to facilitate any Acquisition Proposal or cause stockholders of the Company not
to vote to approve the Merger or any other transaction contemplated by the
Merger Agreement.

 

(b)               The Stockholder will immediately cease and cause to be
terminated all existing discussions or negotiations with any Person (other than
the Company and its Subsidiaries) conducted heretofore with respect to any of
the matters described in Section 7(a) above.

 

(c)               Prior to the Termination Date, and except as contemplated
hereby, the Stockholder shall not (i) tender into any tender or exchange offer,
(ii) sell (constructively or otherwise), transfer, pledge, hypothecate, grant,
encumber, assign or otherwise dispose of (collectively “Transfer”), or enter
into any contract, option, agreement or other arrangement or understanding with
respect to the Transfer of any of the Covered Shares or beneficial ownership or
voting power thereof or therein (including by operation of law), (iii) grant any
proxies or powers of attorney, deposit any Covered Shares into a voting trust or
enter into a voting agreement with respect to any Covered Shares or
(iv) knowingly take any action that would make any representation or warranty of
the Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling the Stockholder from performing its obligations under
this Agreement. Any Transfer in violation of this provision shall be void. The
Stockholder further agrees to authorize and request the Company to notify the
Company’s transfer agent that there is a stop transfer order with respect to all
of the Covered Shares and that this Agreement places limits on the voting of the
Covered Shares. If so requested by Parent, the Stockholder agrees that the
certificates representing Covered Shares shall bear a legend stating that they
are subject to this Agreement and to the irrevocable proxy granted in
Section 2(a).

 

(d)               Notwithstanding anything to the contrary in this Agreement,
the Stockholder may Transfer any or all of the Covered Shares, in accordance
with applicable Law to one or more partners or members of Stockholder or to an
affiliated entity under common control with Stockholder; provided, however, that
a Transfer referred to in this sentence shall be permitted only if, (X) as a
precondition to such Transfer, the transferee agrees in a written document,
reasonably satisfactory in form and substance to Parent, to be bound by all of
the terms of this Agreement, and (Y) such Transfer is effected no later than
three Business Days prior to the record date for any Stockholder Meeting (or any
adjournment or postponement thereof) and does not delay, hinder or impede
(1) the timely voting of the Covered Shares in accordance with Section 1 or
(2) the consummation of the Merger.

 



5

 

 

 

8.                  Stockholder Capacity. This Agreement is being entered into
by the Stockholder solely in its capacity as a stockholder of the Company, and
nothing in this Agreement shall restrict or limit the ability of any
Stockholder, any of its Affiliates, or any of their respective directors,
officers or employees who is a director or officer of the Company to take any
action in his or her capacity as a director or officer of the Company to the
extent specifically permitted by the Merger Agreement.

 

9.                  Waiver of Appraisal and Dissenters’ Rights and Actions.
Stockholder hereby:

 

(a)               waives and agrees not to exercise any rights of appraisal or
rights to dissent from the Merger that Stockholder may have, and

 

(b)               agrees (i) not to commence any claim, derivative or otherwise,
against Parent, Merger Sub, the Company or any of their respective successors,
or (ii) not to commence or participate in, and to take all actions necessary to
opt out of, any class in any class action with respect to, any claim, derivative
or otherwise, against Parent, Merger Sub, the Company or any of their respective
successors, in each case of clause (i) and (ii), (A) challenging the validity
of, or seeking to enjoin the operation of, any provision of this Agreement or
the Merger Agreement, (B) alleging a breach of any fiduciary duty of the Board
of Directors of the Company in connection with the Merger Agreement or the
Transactions contemplated thereby, (C) making any claim with respect to SEC
disclosure (or other disclosure to the Company’s stockholders) in connection
with the negotiation, execution or delivery of this Agreement or the Merger
Agreement or the approval or consummation of the Merger, or (D) making any
aiding and abetting or similar claim against Parent or Merger Sub, or any of
their respective Affiliates or Representatives, in connection with the
foregoing.

 

10.              Disclosure. The Stockholder hereby authorizes Parent and the
Company to publish and disclose in any announcement or disclosure required by
the SEC and in the Joint Proxy Statement the Stockholder’s identity and
ownership of the Covered Shares and the nature of the Stockholder’s obligations
under this Agreement.

 

11.              Further Assurances. From time to time, at the request of Parent
and without further consideration, but without being required to incur any cost
or expense, the Stockholder shall take such further action as may reasonably be
necessary or desirable to consummate and make effective the transactions
contemplated by this Agreement.

 

12.              Non-Survival of Representations and Warranties. The
representations and warranties of the Stockholders contained herein shall not
survive the closing of the transactions contemplated hereby and by the Merger
Agreement.

 

13.              Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party and otherwise as expressly set
forth herein.

 



6

 

 

14.              Waiver. No failure or delay of any party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of a party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by such party.

 

15.              Notices. All notices and other communications hereunder shall
be in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile or e-mail, upon written confirmation of
receipt by facsimile, e-mail or otherwise, (b) on the first Business Day
following the date of dispatch if delivered utilizing a next-day service by a
recognized next-day courier or (c) on the earlier of confirmed receipt or the
fifth Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

(i)            If to the Stockholder, to the address set forth below the
Stockholder’s name on its signature page.

 

(ii)           If to Parent:

 

Assertio Therapeutics, Inc.

100 South Saunders Rd., Suite 300

Lake Forest, IL 60045
Attention:     Legal Department
Facsimile:      (510) 744-8001
E-mail:            ____________________

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP
555 Mission St.

San Francisco, CA 94105
Attention: Ryan A. Murr
Facsimile: (415) 393-8200
E-mail: rmurr@gibsondunn.com

 

16.              Entire Agreement. This Agreement constitutes the entire
agreement, and supersedes all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings between the parties
with respect to the subject matter hereof.

 

17.              No Third-Party Beneficiaries. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature under or by reason of this
Agreement.

 



7

 

 

18.              Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of Delaware, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of Delaware.

 

19.              Submission to Jurisdiction. Each of the parties irrevocably
agrees that any legal action or proceeding arising out of or relating to this
Agreement brought by any party or its Affiliates against any other party or its
Affiliates shall be brought and determined in the Court of Chancery of the State
of Delaware; provided, that if jurisdiction is not then available in the Court
of Chancery of the State of Delaware, then any such legal action or proceeding
may be brought in any federal court located in the State of Delaware or any
other Delaware state court. Each of the parties hereby irrevocably submits to
the jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties agrees not to commence any action, suit
or proceeding relating thereto except in the courts described above in Delaware,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Delaware as described
herein. Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in Delaware as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

20.              Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any party
without the prior written consent of the other parties, and any such assignment
without such prior written consent shall be null and void; provided, however,
that Parent and Merger Sub may assign, in its sole discretion, any or all of its
rights, interests and obligations under this Agreement to Parent or any of its
Affiliates at any time, in which case all references herein to Parent or Merger
Sub, as applicable, shall be deemed references to such other Affiliate, except
that all representations and warranties made herein with respect to Parent or
Merger Sub as of the date of this Agreement shall be deemed to be
representations and warranties made with respect to such other Affiliate as of
the date of such assignment. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns.

 



8

 

 

21.              Enforcement. The parties agree that irreparable damage would
occur in the event that the parties hereto do not perform the provisions of this
Agreement in accordance with its terms or otherwise breach such provisions.
Accordingly, prior to the Termination Date, the parties acknowledge and agree
that each party shall be entitled to an injunction, specific performance and
other equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in the Court of Chancery of the
State of Delaware, provided, that if jurisdiction is not then available in the
Court of Chancery of the State of Delaware, then in any federal court located in
the State of Delaware or any other Delaware state court, this being in addition
to any other remedy to which such party is entitled at law or in equity. Each of
the parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any law to post security as a prerequisite to obtaining equitable relief.

 

22.              Severability. Whenever possible, each provision or portion of
any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

23.              Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

24.              Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.

 

25.              Facsimile or .pdf Signature. This Agreement may be executed by
facsimile or .pdf signature and a facsimile or .pdf signature shall constitute
an original for all purposes.

 

26.              Confidentiality. The Stockholders agree (a) to hold any
non-public information regarding this Agreement and the Merger in strict
confidence and (b) except as required by law or legal process not to divulge any
such non-public information to any third Person.

 

27.              No Presumption Against Drafting Party. Each of the parties to
this Agreement acknowledges that it has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application and is expressly waived.

 

[The remainder of this page is intentionally left blank.]

 



9

 

 

IN WITNESS WHEREOF, Parent and the Stockholders have caused to be executed or
executed this Agreement as of the date first written above.

 



  ALLIGATOR ZEBRA HOLDINGS, INC.       Name:   Title:       STOCKHOLDER:       
By:     Name:     Title:

 

Signature Page to Voting Agreement

 





 

 

SCHEDULE A

 

Stockholder  Address Covered Shares            

 

Schedule A

1

 





 